In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 16‐2788 and 16‐2839 
ANDY MOHR TRUCK CENTER, INC., 
                        Plaintiff‐Appellee, Cross‐Appellant, 

                                  v. 

VOLVO  TRUCKS  NORTH  AMERICA,  a  division  of  Volvo  Group 
North America, LLC., 
                        Defendant‐Appellant, Cross‐Appellee. 
                      ____________________ 

         Appeals from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
          No. 1:12‐cv‐00448 — William T. Lawrence, Judge. 
                      ____________________ 

      ARGUED APRIL 5, 2017 — DECIDED AUGUST 28, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
   WOOD,  Chief  Judge.  Volvo  Trucks  makes  heavy‐duty 
trucks, and Andy Mohr Truck Center was one of its dealers. 
The dealership agreement governing their business dealings 
was  negotiated  and  concluded  in  early  2010.  Relations  be‐
tween  them,  unfortunately,  soured  quickly.  Before  too  long, 
Volvo and Mohr were suing one another in separate federal 
2                                           Nos. 16‐2788 and 16‐2839  

lawsuits, which were consolidated later in the district court. 
When all was said and done, Mohr won a verdict of $6.5 mil‐
lion, and it prevailed on Volvo’s claim that it breached a com‐
mitment to build a new facility. Volvo staved off Mohr’s claim 
against  it  based  on  Volvo’s  failure  to  award  Mohr  a  Mack 
Truck franchise. We now have before us Volvo’s appeal and 
Mohr’s cross‐appeal, but before we delve into the merits, we 
turn to some of the nuances of heavy‐duty truck sales.  
                                     I  
    In the United States, federal agencies classify trucks with 
a gross weight of more than 33,001 pounds as class 8, heavy‐
duty  trucks.  See  Greenhouse  Gas  Emissions  Standards  and 
Fuel Efficiency Standards for Medium‐ and Heavy‐Duty En‐
gines  and  Vehicles,  76  Fed.  Reg.  57,106,  57,114–15 
(Sept. 15, 2011).  The  American  heavy‐duty  truck  sector 
“spans  a  wide  range  of  vehicles”  with  “unique  form[s]  and 
function[s],”  including  the  tractor‐trailer  semis  familiar  to 
many drivers. Id. at 57,114. Class 8 trucks are primarily used 
for freight transportation over long distances. Id. at 57,115. 
    Unlike passenger cars, most class 8 trucks are specially or‐
dered based on customers’ business requirements and speci‐
fications. When a customer wants to order a truck or a fleet of 
trucks, she generally approaches one or more dealers with her 
specifications to get a price quote. The dealer then communi‐
cates  with  the  manufacturer  in  order  to  negotiate  a  price  at 
which  the  manufacturer  is  willing  to  sell  the  truck(s)  to  the 
dealer. Based upon this price, the dealer is able to set the price 
at  which  it  will  offer  to  sell  the  truck(s)  to  the  customer.  In 
other words, for each sale, the dealer must negotiate two sep‐
arate transactions—an upstream deal with the manufacturer 
and a downstream deal with the customer.  
Nos. 16‐2788 and 16‐2839                                             3

     During the time at issue in this case, Volvo maintained list 
prices for various models of trucks with various options. But 
Volvo also offered all its dealers a standard concession (i.e., a 
percentage discount off the net price), which varied slightly 
by  truck  model.  On  top  of  this,  Volvo  operated  a  program 
called  Retail  Sales  Assistance  (RSA),  through  which  dealers 
could submit requests for additional concessions. To partici‐
pate in the RSA program, dealers submitted two‐page request 
forms  detailing  relevant  information  about  each  customer’s 
potential  order:  the  model,  cab,  engine,  and  transmission 
types; the quantity of trucks; and the competition (other offers 
or truck types a customer was considering). Volvo evaluated 
these  requests  on  a  case‐by‐case  basis  and  awarded  conces‐
sions based on a variety of factors, including the price offered 
by other manufacturers, the quantity of trucks requested, the 
truck specifications, Volvo’s production capacity, and the cus‐
tomer’s purchase history. According to Volvo, where two of 
its  dealers  were  bidding  for  the  same  transaction  (i.e.,  the 
same customer, date, and specifications), Volvo offered each 
dealer the exact same concession. Based on the concession of‐
fered by Volvo to the dealer, the dealer could then negotiate a 
price quote with the customer. 
    Although Volvo and its dealers share a common interest 
in  making  the  sale,  their  interests  diverge—at  least  poten‐
tially—when it comes to the share of profit each one receives 
from  a  given  sale.  For  any  final  price  to  the  customer,  one 
component  represents  Volvo’s  share,  and  the  other  the 
dealer’s  share.  The  lower  the  concession  Volvo  gives  to  the 
dealer, the greater its share of that final price (if we assume 
that the price to the final customer is driven by market supply 
and  demand).  The  higher  the  concession—i.e.  the  more  the 
dealer  reaps  for  its  services—the  greater  the  dealer’s  profit 
4                                       Nos. 16‐2788 and 16‐2839  

from  the  sale,  at  Volvo’s  expense.  These  competing  motiva‐
tions can cause discord. 
                                 II 
    The legal rough patch between Mohr and Volvo began in 
April 2012, when Volvo sought a declaratory judgment that it 
was  entitled  to  terminate  Mohr’s  dealership  agreement 
because  Mohr  had  misrepresented  a  material  fact  in 
connection with its dealer application. During the course of 
the negotiations, Mohr supposedly had promised Volvo that 
it would build a new long‐term facility for the dealership if 
Volvo awarded the contract to Mohr. After the agreement was 
final, however, Mohr failed to make good on that promise. We 
refer  to  this  as  the  “new‐facility  claim.”  Mohr  had  its  own 
beef:  it  complained  that  Volvo  had  violated  the  Indiana 
Franchise Disclosure Act, Ind. Code 23‐2‐2.5 (IFDA), and the 
Indiana  Deceptive  Franchise  Practices  Act  (IDFPA),  Ind. 
Code 23‐2‐2.7. This violation stemmed from a promise Volvo 
allegedly  made  to  award  Mohr  a  Mack  Truck  dealership 
franchise—something  within  Volvo’s  power  because  Mack 
Truck  is  part  of  the  Volvo  Group.  See  Mack  Trucks,  About 
Mack, https://www.macktrucks.com/about‐mack/ (last visited 
Aug.  28,  2017).  The  Mack  line  would  have  justified  Mohr’s 
investment in the new facility, and this promise (Mohr said) 
induced it to enter into the Volvo dealer agreement. But Volvo 
gave the Mack franchise to another company. We refer to this 
as  the  “Mack  claim.”  Finally,  Mohr  accused  Volvo  of 
providing  more  favorable  concessions  on  truck  pricing  to 
other franchise dealerships through its RSA program than it 
gave to Mohr. Mohr contended that this violated a provision 
of  the  IDFPA  that  prohibits  a  franchisor  from 
Nos. 16‐2788 and 16‐2839                                              5

“[d]iscriminating  unfairly  among  its  franchisees  …  .”  Ind. 
Code § 23‐2‐2.7‐2(5). 
    The  district  court  consolidated  the  two  actions,  and  the 
case  dragged  on  for  over  three  years.  During  that  time,  the 
district court granted summary judgment for Mohr on Volvo’s 
declaratory  judgment  claim,  holding  that  the  integration 
clause in the dealer agreement barred the new‐facility claim. 
On  the  negative  side  for  Mohr,  the  same  integration  clause 
doomed  its  Mack  claim.  The  district  court  allowed  Mohr’s 
claim for unfair discrimination under the IDFPA to move for‐
ward.  It  held  a  trial  in  which  the  jury  ruled  for  Mohr  and 
awarded it $6.5 million. Volvo then moved for judgment as a 
matter of law under Federal Rule of Civil Procedure 50(b), but 
the  district  court  denied  the  motion.  Mohr’s  appeal  and 
Volvo’s cross‐appeal followed. 
                                  III 
    We  turn  first  to  Volvo’s  challenge  to  the  district  court’s 
denial of its Rule 50(b) motion for judgment as a matter of law 
on Mohr’s claim of discrimination under the IDFPA. We give 
de novo consideration to this decision, taking the evidence in 
the  light  most  favorable  to  the  non‐moving  party.  Baugh  v. 
Cuprum S.A. de C.V., 845 F.3d 838, 848 (7th Cir. 2017). The jury 
concluded  that  Volvo  had  discriminated  unfairly  against 
Mohr, in violation of Indiana law. We will reverse only if no 
rational jury could have found in Mohr’s favor. Id. at 848–49.  
    At trial, Mohr presented evidence of 13 transactions that 
formed the basis of the jury’s finding that Volvo had discrim‐
inated  against  Mohr  with  respect  to  price  concessions.  One 
instance would be enough to sustain the finding of liability, 
though a greater number would affect damages. For each of 
6                                       Nos. 16‐2788 and 16‐2839  

the 13 transactions in question, Mohr compared the conces‐
sion it received  from Volvo  with the concessions  that  Volvo 
awarded to other franchisee‐dealers in various states, each of 
which had the same terms in their dealer agreements and the 
same access to the RSA process. The quotes in question were 
for the same model and year of truck, and for a quantity of 
more than ten trucks. Each of the concession quotes was lim‐
ited to comparisons within a three‐month window. Mohr pre‐
pared  exhibits  for  the  jury  that  showed  that  Mohr  received 
less favorable quotes for concessions than at least some of the 
comparators did for each deal. Mohr’s industry expert testi‐
fied that he had reviewed all of the RSA data and comparator 
transactions, and that Volvo had no process to compare price 
concessions and made no effort to equalize them. Mohr’s sales 
manager  also  testified  about  receiving  less  favorable  price 
concessions on large fleet transactions. He asserted that Mohr 
would have made certain sales if it had been given more fa‐
vorable concessions.  
    Volvo offers three reasons why no rational jury could have 
found that it discriminated unfairly against Mohr: first, that 
the evidence did not support an inference of unfair discrimi‐
nation; second, that the evidence was insufficient to demon‐
strate causation; and third, that the limitation of remedies pro‐
vision  in  the  dealer  agreement  precluded  Mohr’s  claim  for 
damages.  We  agree  with Volvo  on its first point, and  so we 
have no need to address causation or remedies.  
     Volvo supports its evidentiary challenge to the inference 
of discrimination with three sub‐arguments: (1) that the com‐
parators were not similarly situated in the relevant respects; 
(2)  that  the  data  that  purported  to  show  the  discrimination 
was  “cherry‐picked”;  and  (3)  that  the  IDFPA  applies  only 
Nos. 16‐2788 and 16‐2839                                            7

within the state of Indiana, and only to discrimination among 
Indiana  dealers.  Mohr  defends  the  jury’s  verdict  on  each  of 
these points: it says the comparators were similar; the cherry‐
picking argument was untimely; and the extraterritorial point 
was waived and in any event lacks merit.  
    There  is  a  dearth  of  Indiana  precedent  that  might  shed 
light  on  the  meaning  of  discrimination  for  purposes  of  the 
IDFPA. As best we can tell, Indiana’s courts have not clarified 
what is meant by “unfair discrimination” in the statute, nor 
what would be sufficient to make such a showing. At various 
times,  the  parties  and  district  court  refer  to  the  claim  in 
question  as  one  of  “price  discrimination”  under  the  statute. 
That is not helpful. Price discrimination is both an economic 
concept that refers to the ability to charge each customer the 
price that reflects that customer’s demand, and a legal concept 
that appears in the Robinson‐Patman Act, 15 U.S.C. § 13. The 
Robinson‐Patman Act makes it unlawful to charge different 
prices to different purchasers of like commodities, unless one 
of the statutory defenses applies (such as meeting competition 
or cost justification). 15 U.S.C. § 13(a). Because the purpose of 
Robinson‐Patman  is  ostensibly  to  promote  competition,  it 
does  not  ban  all  price  differences  charged  to  different 
purchasers of similar commodities; it reaches only those that 
threaten  to  injure  competition.  Volvo  Trucks  N.  Am.,  Inc.  v. 
Reeder‐Simco GMC, Inc., 546 U.S. 164, 176–77 (2006). 
    Indiana’s statute, on the other hand, is not concerned with 
competition at all. Rather, it is intended to protect franchisees. 
It prohibits coercive, fraudulent, and deceptive behavior to‐
ward franchisees, and limits the types of clauses that may be 
included in the franchise agreements. See Ind. Code 23‐2‐2.7. 
8                                        Nos. 16‐2788 and 16‐2839  

The  statute  makes  it  unlawful  for  a  franchisor  who  has  en‐
tered into an agreement with a franchisee who resides or op‐
erates  in  Indiana  to  engage  in  certain  acts  and  practices  “in 
relation to the agreement.” Id. § 2. For our purposes, the rele‐
vant  practice  is  “[d]iscriminating  unfairly  among  its  fran‐
chisees  or  unreasonably  failing  or  refusing  to  comply  with 
any terms of a franchise agreement.” Id. § 2(5). 
    Although no reported Indiana case elucidates what Mohr 
needed to establish in order successfully to maintain a claim 
of unfair discrimination, we have held that “[d]iscrimination 
among franchisees means that as between two or more simi‐
larly  situated  franchisees,  and  under  similar  financial  and 
marketing conditions, a franchisor engaged in less favorable 
treatment  toward  the  discriminatee  than  toward  other  fran‐
chisees.” Canada Dry Corp. v. Nehi Beverage Co., Inc. of Indian‐
apolis, 723 F.2d 512, 521 (7th Cir. 1983). In order to prove dis‐
crimination, plaintiffs must therefore make a showing of “ar‐
bitrary disparate treatment among similarly situated individ‐
uals or entities.” Id. That approach still strikes us as a good 
reflection of the law, and so we will continue to follow it. 
    As  this  background  suggests,  we  should  begin  with  the 
question  whether  the  comparators  were  similarly  situated. 
This usually is a question of fact for the jury, assuming that 
the plaintiff has produced enough evidence to reach trial and 
survive  judgment  as  a  matter  of  law.  Coleman  v.  Donahoe, 
667 F.3d 835, 846–47 (7th Cir. 2012). In other contexts, such as 
Title  VII,  we  have  said  that  precise  equivalence  is  not  re‐
quired; the parties must be comparable, not clones. Chaney v. 
Plainfield Healthcare Ctr., 612 F.3d 908, 916 (7th Cir. 2010). “So 
long  as  the  distinctions  between  the  plaintiff  and  the  pro‐
posed comparators are not ‘so significant that they render the 
Nos. 16‐2788 and 16‐2839                                          9

comparison  effectively  useless,’  the  similarly‐situated  re‐
quirement is satisfied.” Coleman, 667 F.3d at 846 (citation omit‐
ted).  
     In Canada Dry, we reversed a jury verdict where a franchi‐
see had “introduced no evidence of more favorable treatment 
of  similar  bottlers  under  similar  marketing  conditions”  with 
regard to the bases for its claim under the IDFPA. 723 F.2d at 
521–22  (emphases  in  original).  Here,  in  contrast,  Mohr  pre‐
sented at least some evidence of comparable entities, includ‐
ing evidence that other franchisees operated under the same 
sales and marketing policies; comparator transactions for the 
same truck model existed; the market for large “fleet transac‐
tions”  was  national;  and  the  franchisees  operated  under 
nearly identical form dealer agreements. While Volvo argues 
that there were a host of other relevant competitive circum‐
stances, such as differences among the initial concession re‐
quests, the question of how much weight to put on these dif‐
ferences was properly reserved for the jury. We have no rea‐
son to upset its determination. 
    The question whether the 13 transactions in question re‐
vealed that Volvo was “discriminating unfairly” for purposes 
of the IDFPA gives us more cause for concern. Volvo argues 
that the transactions in which Mohr received a worse conces‐
sion were “cherry‐picked” from data that—because of the na‐
ture  of  the  RSA  program—could  have  been  manipulated  to 
show  almost  any  conclusion.  Volvo  contends,  for  example, 
that the underlying data showed that Mohr received an equal 
or  greater  percentage  concession  than  79%  of  the  compara‐
tors. More fundamentally, Volvo argues that mere variations 
in dealings between franchisors and franchisees do not neces‐
sarily show unfair discrimination.  
10                                         Nos. 16‐2788 and 16‐2839  

    Mohr begins with a procedural riposte: Volvo waived this 
argument,  it  says,  by  presenting  it  for  the  first  time  in  a 
Rule 50(b) renewed motion for judgment as a matter of law. 
See FED. R. CIV. P. 50(b). Ordinarily, a party seeking a pre‐ver‐
dict judgment as a matter of law must spell out the basis on 
which that judgment might be rendered. Wallace v. McGlothan, 
606 F.3d 410, 418 (7th Cir. 2010) (quoting FED. R. CIV. P. 50(a)(2) 
committee  note  (1991  amend.)).  If  the  court  denies  the  Rule 
50(a) motion, that party may renew its earlier motion under 
Rule 50(b), but it may raise only the grounds it advanced in 
the  pre‐verdict  50(a)  motion.  Id.  (citing  FED.  R.  CIV.  P.  50(b) 
committee note (2006 amend.)). “Thus, if a party raises a new 
argument in its Rule 50(b) motion that was not presented in 
the Rule 50(a) motion, the non‐moving party can properly ob‐
ject.” Id. 
     In its response to Volvo’s Rule 50(b) motion, Mohr objected 
to  Volvo’s  inclusion  of  the  “cherry‐picking”  argument.  The 
district court, however, understood Volvo as merely advanc‐
ing a new argument in support of a ground that appeared in 
its  original  50(a)  motion:  that  the  evidence  was  insufficient. 
The court reached the merits of that argument when it denied 
Volvo’s 50(b) motion, noting that Volvo’s reliance on Reeder‐
Simco, a Robinson‐Patman case, was misplaced because (as we 
have said) that statute is concerned with price discrimination 
that results in competitive injury, not with unfair discrimina‐
tion among franchisees. 
    It is true that the thrust of Volvo’s 50(a) and 50(b) motions 
was slightly different. Volvo’s 50(a) motion focused on the suf‐
ficiency of the evidence to show unfair discrimination based 
on the similarities (or lack thereof) between the transactions, 
whereas the 50(b) motion also attacked the sufficiency of the 
Nos. 16‐2788 and 16‐2839                                            11

evidence  as  “cherry‐picked”  and  too  easily  manipulated  to 
show discrimination. But these all add up to the same thing: 
Volvo’s contention that Mohr’s evidence (the 13 transactions 
in question) was a legally insufficient basis upon which to in‐
fer discrimination under the IDFPA. The district court reason‐
ably found that Volvo was not trying to slip a new point into 
the case at that late hour. 
     On the merits, Mohr argues that the IDFPA did not require 
it to show that it was treated less favorably than all other sim‐
ilarly situated franchisees, nor that it received worse conces‐
sions on average. Mohr points out that its industry expert tes‐
tified  that  he  reviewed  all  of  the  RSA  data  and  comparator 
transactions, and that Volvo had no process to compare price 
concessions and made no effort to equalize them. Mohr also 
notes that Mohr’s sales manager testified that Mohr was re‐
ceiving less favorable prices concessions on large fleet trans‐
actions. 
    At  its  heart,  this  disagreement  is  about  what  it  takes  to 
“discriminate unfairly” as the IDFPA uses the term. Is every 
instance of arbitrary and less favorable treatment unfairly dis‐
criminatory? Or must individual instances demonstrate a pat‐
tern? Has a manufacturer such as Volvo violated the law vis à 
vis someone every time a price varies by as much as a penny? 
Under  Mohr’s  theory,  every  instance  in  which  it  received  a 
concession that did not match the best concession on a similar 
transaction  would  show  discrimination.  Under  Volvo’s  ap‐
proach, the only time a single transaction could be branded as 
discriminatory  is  if  Volvo  provided  different  concessions 
based on precisely the same customer specifications (i.e., one 
in  which  a  customer  was  shopping  around  for  price  quotes 
between multiple dealers). Otherwise, a plaintiff must show a 
12                                       Nos. 16‐2788 and 16‐2839  

systematic analysis of transactions over time to demonstrate 
that its treatment was the disfavored exception. 
   As  we  noted  above,  we  have  found  no  Indiana  case  to 
guide  us  in  this  determination.  We  must  therefore  predict 
how  Indiana’s  highest  court  would  decide  the  issue. 
Edward E. Gillen Co. v. Ins. Co. of the State of Pa., 825 F.3d 816, 
818  (7th Cir.  2016).  In  interpreting  a  state  employment 
discrimination  statute,  the  Indiana  Supreme  Court  has 
adopted the burden‐shifting approach employed in Title VII 
cases, see Ind. Depʹt of Envtl. Mgmt. v. West, 838 N.E.2d 408, 
414 (Ind. 2005), and so that seems a fair place to begin.  
    For purposes of Title VII, one method that a plaintiff can 
use to demonstrate discrimination on the basis of a protected 
category  is  to  raise  a  presumption  through  a  prima  facie 
showing of a violation. To make this prima facie showing, the 
employee must show that she belonged to a protected class, 
was meeting the employer’s expectations, suffered an adverse 
action,  and  was  treated  less  favorably  than  those  not  in  her 
class.  At  that  point,  the  burden  shifts  to  her  employer  to 
articulate  a  legitimate,  nondiscriminatory  reason.  If  the 
employer does so, the employee may then demonstrate that 
the  employer’s  reasons  were  pretextual.  McDonnell  Douglas 
Corp. v. Green, 411 U.S. 792 (1973), as explicated in Tex. Depʹt 
of Cmty. Affairs v. Burdine, 450 U.S. 248 (1981); Filter Specialists, 
Inc. v. Brooks, 906 N.E.2d 835, 839 (Ind. 2009). 
    But it is important to note a distinction with a difference 
that makes Title VII an imperfect analogy to the question in 
our  case.  Title  VII  does  not  prohibit  all  discrimination,  nor 
does  it  prohibit  all  unfair  discrimination.  Title  VII  prohibits 
only  discrimination  on  the  basis  of  certain specified  catego‐
ries. Indiana’s franchise‐protection statute, on the other hand, 
Nos. 16‐2788 and 16‐2839                                          13

prohibits  “unfair”  discrimination  among  franchisees,  but  is 
silent about what exactly that covers (other than that it must 
be “in relation to the [franchise] agreement”). To analogize to 
the employment context, it would be akin to prohibiting a cor‐
poration from discriminating among its employees unfairly, 
without further detail.  
    Regardless of whether such a law may strike some as be‐
ing overly protectionist or paternalistic, this is what Indiana’s 
legislature decided was best for the state. The open‐ended na‐
ture  of  the  rule  renders  the  familiar  burden‐shifting  frame‐
work less helpful. The McDonnell‐Douglas approach works in 
Title VII cases because it enables courts to isolate and control 
for a certain type of discrimination (race, sex, national origin, 
etc.). In order to employ that framework productively in this 
case, we would need to find a way to control for unfair dis‐
crimination.  
    Mohr  argues  that  this  is  possible.  All  a  plaintiff  would 
need to show, it contends, is that for any given price conces‐
sion on a like model, one party received a less generous con‐
cession than another. The disfavored party, it reasons, was the 
victim of forbidden discrimination. Once the plaintiff points 
to such a case, the franchisor would be required to come up 
with a legitimate reason for the difference and, if it could not, 
a jury would be entitled to infer that the discrimination was 
unfair. Mohr’s approach, however, impermissibly places the 
burden of proof on the franchisor. Even in Title VII burden‐
shifting cases, the plaintiff has the ultimate burden of show‐
ing that intentional discrimination on the basis of a protected 
category took place. 
   The IFDA and IDFPA place the burden on the plaintiff—
that  is,  Mohr—to  show  that  any  differences  in  treatment 
14                                      Nos. 16‐2788 and 16‐2839  

among franchisees amounted to unfair discrimination. Mohr 
has attempted to do so with its evidence of the 13 individual 
transactions. The franchise agreement specified that the deal‐
ers would participate in the RSA program, to which each of 
the dealers had access. The program preserved Volvo’s discre‐
tion to grant different concessions for each transaction, with 
the caveat that Volvo would grant the same concession to any 
dealers bidding on the same requests from the same customer. 
Under a normal bidding process, there is bound to be some 
variation  between  similar  transactions.  Not  every  unex‐
plained variation in treatment, therefore, can be classified as 
unfair disparate treatment. For instance, it could be the case 
that  the  variations  eventually  equaled  out  among  the  fran‐
chisees, or that none of the variations in treatment among the 
franchisees was significant enough to be branded unfair. 
    Imagine, for example, that the terms of the agreement al‐
lowed Volvo to award price concessions randomly upon re‐
quest  from  its  dealers.  Under  such  a  plan,  one  franchisee 
might arbitrarily receive a price concession different from that 
received by another in similar circumstances. But it would not 
follow  from  that  unexplained  difference  that  the  treatment 
was  unfair.  The  same  point  applies  here.  While  Mohr  can 
show  that  it  received  an  inexplicably  inferior  concession  on 
similar transactions, it has not shown why we must equate the 
lack  of  an  explanation  with  unfairness.  The  discrimination 
must be in relation to the franchise agreement, and the agree‐
ment in question allows for such discretion by its very terms. 
   This is not to say that a franchisee operating under similar 
terms could never make a showing of  discrimination under 
the statute. For instance, a franchisee might be able to show 
that  it  was  consistently  awarded  worse  concessions  than  its 
Nos. 16‐2788 and 16‐2839                                           15

comparators. A franchisee could also show that a franchisor 
violated its agreement, offered it worse agreement terms than 
other franchisees, or discriminated against it by offering less 
favorable terms for the same purchase by the same customer. 
But what Mohr offered to the jury did not suffice to permit a 
finding  of  unfair  discrimination.  At  most,  the  evidence 
showed that Volvo offered no reasoned explanation for giving 
Mohr a relatively worse concession than it gave to a sample 
set of other franchisees on similar transactions. But it did not 
show  that  such  treatment  was  unfair  or  discriminatory 
(i.e., that it was not the norm among franchisees). 
    We  conclude,  therefore  that  the  district  court  erred  in 
denying Volvo’s motion under Rule 50(b). The 13 transactions 
on  which  Mohr  relied  showed  no  more  than  the  fact  that 
sometimes  Mohr  received  the  better  concession  and 
sometimes a competitor did. More is needed to show “unfair” 
discrimination. Given this conclusion, we have no need to say 
more about “cherry‐picking” of data or about the territorial 
reach  of  Indiana’s  statute.  Even  if,  as  Mohr  argues,  it  was 
permissible to rely on out‐of‐state comparators, that did not 
cure the fundamental problem with Mohr’s case. We leave for 
another  day—we  hope  in  the  Indiana  courts—further 
consideration  of  the  extraterritoriality  point.  For  the  record, 
we  also  reject  Volvo’s  argument  that  statutory  damages  for 
unfair discrimination under Ind. Code § 23‐2‐2.7‐2(5) could be 
restricted by a contractual limit on damages. The remedy for 
a statutory violation is provided by Ind. Code § 23‐2‐2.7‐4, not 
by  general  principles  of  contract  law.  Moreover,  another 
Indiana statute governing motor vehicle franchise agreements 
provides  that  it is  “an unfair  practice for a manufacturer or 
distributor  to  enter  into  an  agreement  in  which  a  dealer  is 
required  to  waive  the  provisions  of:  (1)  this  chapter;  or 
16                                     Nos. 16‐2788 and 16‐2839  

(2) IC 23‐2‐2.7.” Ind. Code § 9‐32‐13‐8 (allowing exceptions for 
voluntary  agreements  in  which  separate  consideration  is 
offered  and  accepted).  If  a  manufacturer  could  nullify  key 
protections  of  the  IDFPA  simply  by  inserting  contrary 
language  in  its  franchise  agreements,  the  statutory 
protections would be worth very little. The point of the statute 
is  to  protect  franchisees  from  unfair  contractual  terms  and 
practices. 
                                IV 
    The next claim we address is Volvo’s argument that Mohr 
breached the dealership agreement by failing to build a new 
facility in accordance with a promise Mohr allegedly made in 
the  course  of  negotiations.  The  district  court  granted  sum‐
mary judgment in Mohr’s favor in this point. Before this court, 
Volvo argues that this was wrong. 
    According to Volvo, while Mohr was in the process of ap‐
plying to become a Volvo truck dealer, Mohr represented that 
it would build and relocate to a new and bigger facility within 
11 to 13 months. As events unfolded, Mohr did not do so, and 
Volvo argues that this broken promise entitled it to terminate 
the agreement, because the dealer agreement allows Volvo to 
terminate the arrangement for misrepresentation of a material 
fact in connection with any application for appointment as a 
dealer. The district court found that the integration clause in 
the agreement, which provides that the agreement and its at‐
tachments “represent the entire agreement between the Com‐
pany  and  the  Dealer, superseding all  prior oral  and written 
agreements or other communications,” bars this claim. 
    It is a general principle of Indiana law that “where the par‐
ties to an agreement have reduced the agreement to a written 
Nos. 16‐2788 and 16‐2839                                             17

document  and  have  included  an integration clause that  the 
written document embodies the complete agreement between 
the  parties  …  the  parol  evidence  rule  prohibits  courts  from 
considering parol or extrinsic evidence for the purpose of var‐
ying or adding to the terms of the written contract.” Krieg v. 
Hieber, 802 N.E.2d 938, 943 (Ind. Ct. App. 2004). The mere ex‐
istence  of  an  integration  clause,  however,  does  not  control 
whether a writing was intended to be completely integrated. 
Judson  Atkinson  Candies,  Inc.  v.  Kenray  Assocs.,  Inc.,  719  F.3d 
635,  639  (7th  Cir.  2013) (citing Americaʹs  Directories  Inc.  v. 
Stellhorn One Hour Photo, Inc., 833 N.E.2d 1059, 1067 (Ind. Ct. 
App.  2005)).  The  weight  to  be  accorded  to  an  integration 
clause will vary on the facts and circumstances of each partic‐
ular case. Franklin v. White, 493 N.E.2d 161, 166–67 (Ind. 1986). 
    The Indiana Supreme Court has specified that one of the 
factors that can affect the significance of an integration clause 
is the sophistication of the parties. Where the parties occupy 
unequal bargaining positions, “the integration clause may not 
accurately express their meeting of the minds … .” Id. at 166. 
But where two sophisticated parties have engaged in exten‐
sive preliminary negotiations, the integration clause may be 
afforded more weight as a reflection of the final terms of their 
agreement. Id. 
    Volvo and Mohr are both sophisticated parties; both had 
experience with franchises and dealer agreements. As the dis‐
trict court noted, if the move to a new facility had been mate‐
rial  to  the  decision  to  enter  into  the  agreement,  it  ought  to 
have  been  spelled  out  in  the  agreement.  Moreover,  even  if 
Mohr included plans to build a new facility in its dealer ap‐
plication, those plans could have been foiled for any number 
of reasons. Volvo does not argue that Mohr never planned to 
18                                        Nos. 16‐2788 and 16‐2839  

construct  a  new  facility.  Therefore,  even  if  the  integration 
clause did not bar the evidence, it would be quite a stretch to 
consider the inclusion of the plan to be a misrepresentation of 
a material fact, as opposed to the expression of a hope for the 
future  relationship.  We  see  no  reason  to  disturb  the  district 
court’s  grant  of  summary  judgment  in  Mohr’s  favor  on  this 
claim.  
                                   V 
   Finally, we consider Mohr’s cross‐appeal, in which Mohr 
challenges the district court’s rejection of its claim under the 
IFDA  that  Volvo  intentionally  misrepresented  that  it  would 
provide  Mohr  with  a  Mack  Truck  franchise  in  exchange  for 
operating a Volvo dealership. The district court granted judg‐
ment  on  the  pleadings  for  Volvo  on  this  claim,  finding  that 
Mohr could not reasonably have relied upon any such repre‐
sentation in light of the existence of the integration clause in 
the franchise agreement. 
    For  purposes  of  this  claim,  the  integration  clause  is  no 
longer Mohr’s friend. Mohr resists the implication of incon‐
sistency,  however,  by  noting  that  Indiana  courts  do  not  bar 
fraudulent  inducement  claims  on  the  basis  of  integration 
clauses.  It  adds  that  allowing  the  district  court’s  decision  to 
stand would eviscerate the protections of the IFDA. Because 
this ruling was a judgment on the pleadings pursuant to Fed‐
eral Rule of Civil Procedure 12(c), we ask whether the plead‐
ings state a claim for relief that is plausible on its face, just as 
we do for challenges under Rule 12(b)(6). See Adams v. City of 
Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). 
      The IFDA makes it illegal:  
Nos. 16‐2788 and 16‐2839                                             19

        (1) to employ any device, scheme or artifice to 
        defraud; 
        (2) to make any untrue statements of a material 
        fact or to omit to state a material fact necessary 
        in  order  to  make  the  statements  made,  in  the 
        light  of  circumstances  under  which  they  are 
        made, not misleading; or 
        (3) to engage in any act which operates or would 
        operate as a fraud or deceit upon any person. 
Ind. Code § 23‐2‐2.5‐27. Fraud and deceit under the IFDA in‐
clude “any promise or representation or prediction as to the 
future not made honestly or in good faith … .” Ind. Code § 23‐
2‐2.5‐1.  
    As the district court noted, Mohr’s allegations ordinarily 
would be sufficient to plead fraud under the IFDA. But Indi‐
ana  courts  understand  the  statute  to  include  a  requirement 
that a plaintiff have reasonably relied upon the misrepresen‐
tation. See Hardeeʹs of Maumelle, Ark., Inc. v. Hardeeʹs Food Sys., 
Inc.,  31  F.3d  573,  579  (7th  Cir.  1994)  (noting  that  the  court 
would  be  inclined  to  follow  holdings  of  the  lower  Indiana 
courts that the statute requires proof of reasonable reliance). 
    The district court found that the existence of the integra‐
tion clause rendered any reliance unreasonable as a matter of 
law, as it rendered extrinsic evidence pertaining to the agree‐
ment between the parties inadmissible. Mohr argues on ap‐
peal that we ought to find that the integration clause (for these 
purposes)  is  invalid,  because  it  otherwise  would  eviscerate 
the  protections  conferred  by  the  IFDA.  All  a  manufacturer 
need do to avoid liability under Indiana’s statute, according 
20                                          Nos. 16‐2788 and 16‐2839  

to Mohr, is to insert a non‐negotiable integration clause in its 
agreement with a would‐be franchisee. 
    But Indiana law already accounts for this potential abuse. 
As the Indiana Supreme Court has noted, the parol evidence 
rule is not procedural; it is a rule of preference and substan‐
tive  law.  Franklin,  493  N.E.2d  at  165.  Integration  clauses  are 
“to be considered as any other contract provision” and should 
be interpreted along with other relevant evidence on the ques‐
tion of integration. Id. at 166. As we noted above, some of the 
relevant  evidence  includes  the  circumstances  in  which  the 
parties were contracting. If Mohr had been an unsophisticated 
party, or if there had been a greater imbalance in bargaining 
power, the integration clause might not bar evidence of an ex‐
trinsic  promise  and  render  reliance  on  it  unreasonable.  But 
those are not the facts before us. 
    Mohr also argues that the integration clause must be dis‐
regarded because Mohr’s claim sounds in fraudulent induce‐
ment. The district court acknowledged that evidence regard‐
ing  fraudulent  inducement  is  not  barred  by  an  integration 
clause,  but  it  also  observed  that  fraudulent  inducement  re‐
quires that the material misrepresentation be of a past or ex‐
isting  fact  and  not,  as  in  this  case,  a  promise  for  the  future. 
Mohr argues that the district court erred by applying the ex‐
ception for this evidence only to common law fraudulent in‐
ducement claims, and not to claims under the IFDA. 
   Even  if  the principle  applies to  both  types of claims, the 
problem of reliance remains. The undisputed facts show that 
these  were  sophisticated  parties  who  knew,  or  should  have 
known, that any terms or promises that were material to the 
Volvo dealership agreement ought to have been included in 
their  contract.  Because  the  agreement  was  silent  about  the 
Nos. 16‐2788 and 16‐2839                                            21

possibility  of  a  future  Mack  truck  dealership,  Mohr  cannot 
claim that it reasonably relied upon such a promise, and this 
aspect of its IFDA claim fails.  
                                  VI 
    We therefore REVERSE the denial of judgment as a matter 
of law for Volvo, pursuant to Federal Rule of Civil Procedure 
50(b),  for  the  unfair  discrimination  claim  that  went  to  trial, 
and order that judgment be entered in Volvo’s favor on this 
part of the case. We AFFIRM the court’s summary judgment in 
Mohr’s  favor  on  the  new‐facility  claim,  and  we  AFFIRM  its 
judgment under Rule 12(c) in Volvo’s favor on the Mack claim. 
Each party is to bear its own costs on appeal.